This is an action brought by Alonzo Pitre, Sr., against the Louisiana Land  Exploration Company, claiming title to approximately 400 acres of ground lying in the Northeast end of Section 39, T. 14 S., R. 20 E., in the Parish of St. Charles, Louisiana. There was considerable divergence in the testimony regarding the actual possession of portions of the ground.
After judgment was rendered by the lower court in favor of the plaintiff, the Louisiana Land  Exploration Company lodged its appeal here, the parties to the proceedings and Mrs. Velma Pitre, wife of Roy Drumm, and daughter of the plaintiff to whom he had transferred whatever title he had in the property, reached an amicable agreement and compromised their differences.
By the compromise agreements, Louisiana Land  Exploration Company was recognized as the owner of a portion of the property in dispute and Mrs. Velma Pitre, as assignee of the plaintiff, was recognized as the owner of the remaining portion of said property. By joint motion and stipulation of the parties herein, each consents and agrees that the title should be vested in accordance with the compromise agreements.
Considering the joint motion and stipulation, it is ordered that the judgment of the lower court be affirmed in part and reversed in part, and accordingly, Mrs. Velma Pitre, wife of Roy Drumm, is decreed to be the owner of the following described property situated in the Parish of St. Charles, Louisiana, to wit: That certain portion of ground lying in the Northeast end of Section 39, T. 14 S., R. 20 E. beginning at a pipe set in concrete and designated as "K" on a plan of Frank Ritchie, Registered Surveyor, dated February 11, 1945, annexed hereto, which said pipe designated by the letter "K" is 75 feet at right angles to and northerly from a point on the center line of the Southern Pacific Railroad Company, which point on the railroad is 45.5 feet from the center of Bayou Crocodile; thence from the point "K" running parallel to the said railroad track south 54° 55' west a distance of 223 feet to a pipe set in concrete marked "A" on said attached plan; thence north 34° 51' west 289.93 feet to a pipe set in concrete marked "B" on the attached plan; thence north 54° 29' east 234.60 feet to a point designated as "J" on the attached plan; thence south 32° 36' cast a distance of 292 feet to the point "K", the point of beginning, containing 1.527 acres; and Louisiana Land 
Exploration Company, defendant and appellant, is decreed to be the owner of the following described property, situated in the Parish of St. Charles, State of Louisiana, to wit: From the point "B" located as hereinabove described in Section 39, T. 14 S., R. 20 E., on said attached plan of Frank Ritchie, Registered Surveyor, dated February 11, 1945, north 34° 51' west a distance of 84.07 feet to a point "C"; thence north 36° 05' west 175.6 feet to point "D"; thence north 35° 35' west 494 feet to point "E"; thence north 56° 47' east 77.05 feet to a point "F"; thence south 54° 48' east 22.98 feet to a point "P"; thence south 54° 48' east 300 feet to a point "G"; thence south 57° 05' east 177 feet to a point "H"; thence south 36° 45' east 121.09 feet to a point "L"; thence south 36° 45' east 18.91 feet to a point "I"; thence south 32° 36' east 163 feet to a point "J"; thence south 54° 29' west 234.60 feet to a point "B", the point of beginning; and as thus amended, the judgment is affirmed in part and reversed in part. The cost of the appeal to be paid by appellant.
Affirmed in part, reversed in part. *Page 784